Case 2:16-cv-08033-AB-FFM Document 444 Filed 11/08/19 Page 1 of 14 Page ID #:15689




 1    Douglas G. Muehlhauser (SBN 179495)
      doug.muehlhauser@knobbe.com
 2    Payson LeMeilleur (SBN 205690)
      payson.lemeilleur@knobbe.com
 3    Mark Lezama (SBN 253479)
      mark.lezama@knobbe.com
 4    Alan G. Laquer (SBN 259257)
      alan.laquer@knobbe.com
 5    Alexander J. Martinez (SBN 293925)
      alex.martinez@knobbe.com
 6    Justin J. Gillett (SBN 298150)
      justin.gillett@knobbe.com
 7    James F. Smith (SBN 313015)
      james.smith@knobbe.com
 8    KNOBBE, MARTENS, OLSON & BEAR, LLP
      2040 Main Street, Fourteenth Floor
 9    Irvine, CA 92614
      Telephone: 949-760-0404
10    Facsimile: 949-760-9502
11    Attorneys for Plaintiff
      NOMADIX, INC.
12
13
14                      IN THE UNITED STATES DISTRICT COURT
15                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
16                               WESTERN DIVISION
17
18    NOMADIX, INC.,                            Case No.
                                                CV16-08033 AB (FFMx)
19                 Plaintiff,
20                                              NOMADIX’S OPENING
            v.                                  BRIEF ON ITS MOTION FOR
21                                              SUMMARY JUDGMENT ON
      GUEST-TEK INTERACTIVE
22                                              GUEST-TEK’S DEFENSES OF
      ENTERTAINMENT LTD.,
                                                INVALIDITY AND MISUSE
23
                   Defendant.
24                                              HEARING:
                                                December 13, 2019
25                                              10:00 a.m.
26                                              Courtroom 7B
                                                Honorable André Birotte Jr.
27
28
Case 2:16-cv-08033-AB-FFM Document 444 Filed 11/08/19 Page 2 of 14 Page ID #:15690




 1                                         TABLE OF CONTENTS
 2
 3    I.     INTRODUCTION ........................................................................................... 1
 4    II.    LEGAL STANDARD ..................................................................................... 2
 5
      III.   BACKGROUND ............................................................................................. 2
 6
             A.      The parties settle by entering into the License
 7                   Agreement ............................................................................................. 3
 8
             B.      The License Agreement obligates Guest-Tek to
 9                   pay royalties for properties with Guest-Tek devices
                     that incorporate the licensed technology............................................... 3
10
11           C.      The License Agreement includes an agreement not
                     to challenge the licensed patents ........................................................... 4
12
             D.      Nomadix files the present action to enforce the
13
                     License Agreement and recover royalties owed
14                   under the contract .................................................................................. 5
15    IV.    THE MATERIAL FACTS ARE UNDISPUTED ........................................... 6
16
      V.     NOMADIX IS ENTITLED TO SUMMARY
17           JUDGMENT ON GUEST-TEK’S DEFENSES ............................................. 6
18           A.      The License Agreement bars Guest-Tek’s defenses
19                   of patent invalidity and misuse ............................................................. 6
20           B.      An allegation of breach of the License Agreement
21                   cannot trigger the exception to the No Challenge
                     Clause because otherwise the exception would
22                   swallow the rule .................................................................................... 8
23    VI.    CONCLUSION ............................................................................................. 11
24
25
26
27
28
                                                             -i-
Case 2:16-cv-08033-AB-FFM Document 444 Filed 11/08/19 Page 3 of 14 Page ID #:15691




 1                                          TABLE OF AUTHORITIES
 2
 3    Celotex Corp. v. Catrett,
            477 U.S. 317 (1986) ........................................................................................ 2
 4
 5    McCollough v. Johnson, Rodenburg & Lauinger, LLC,
          637 F.3d 939 (9th Cir. 2011) ........................................................................... 2
 6
      Senza-Gel Corp. v. Seiffhart,
 7
            803 F.2d 661 (Fed. Cir. 1986) ......................................................................... 6
 8
      SRAM, LLC v. Hayes Bicycle Group, Inc.,
 9        973 F. Supp. 2d 894 (N.D. Ill. 2013)........................................................... 7, 8
10
11    Statutes and Rules
12    35 U.S.C. § 282(a) ..................................................................................................... 2
13    Fed. R. Civ. P. 56(a) .................................................................................................. 2
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               - ii -
Case 2:16-cv-08033-AB-FFM Document 444 Filed 11/08/19 Page 4 of 14 Page ID #:15692




 1                                   I. INTRODUCTION
 2          In 2010, Nomadix and Guest-Tek settled a patent-infringement suit in part
 3    by entering into a Confidential License Agreement. In exchange for the license it
 4    received, Guest-Tek unambiguously agreed not to “challenge the validity or
 5    enforceability . . . of any of the Licensed Patents . . . .” That agreement appears in
 6    clause 2.10 (the “No Challenge Clause”). Yet after Nomadix brought this suit to
 7    recover royalties under the License Agreement, Guest-Tek asserted its Eleventh
 8    and Fifteenth Affirmative Defenses of patent invalidity and patent misuse. Because
 9    the unambiguous language of the No Challenge Clause bars Guest-Tek from
10    challenging the validity or enforceability of the licensed patents, Nomadix is
11    entitled to summary judgment on Guest-Tek’s affirmative defenses of invalidity
12    and misuse.
13          Guest-Tek argues it falls within the exception to the No Challenge Clause,
14    which provides that Guest-Tek will not be bound by the No Challenge Clause in
15    the event that Nomadix “asserts” the licensed patents against Guest-Tek.
16    According to Guest-Tek, the present action to enforce the License Agreement
17    constitutes an “assertion” of the licensed patents and thereby nullifies the No
18    Challenge Clause. Guest-Tek’s reading of “asserts” contradicts the fundamental
19    premise of the License Agreement and renders the No Challenge Clause
20    meaningless.
21          This issue is appropriate for summary judgment. The parties have concluded
22    all discovery that could bear on whether the No Challenge Clause permits Guest-
23    Tek to challenge validity or enforceability, and they do not dispute any material
24    facts. Whether Guest-Tek’s defenses are permitted is a legal question the Court
25    should decide now to narrow the issues for trial. Since Nomadix is entitled to
26    judgment as a matter of law that the No Challenge Clause bars Guest-Tek from
27    challenging the licensed patents, the Court should grant Nomadix summary
28    judgment on Guest-Tek’s invalidity and misuse defenses.
                                              -1-
Case 2:16-cv-08033-AB-FFM Document 444 Filed 11/08/19 Page 5 of 14 Page ID #:15693




 1                                II. LEGAL STANDARD
 2          Summary judgment is appropriate when there is no genuine dispute as to any
 3    material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ.
 4    P. 56(a). At trial, Guest-Tek bears the burden of establishing its affirmative
 5    defenses of patent invalidity and misuse. 35 U.S.C. § 282(a). Accordingly, to show
 6    that the material facts are not genuinely disputed, Nomadix need not present any
 7    affirmative evidence negating Guest-Tek’s defense and may instead point out to
 8    the Court that Guest-Tek cannot produce admissible evidence of any fact that is
 9    both material and disputed. Celotex Corp. v. Catrett, 477 U.S. 317, 322–25 (1986).
10    When a defense fails as a matter of law, summary judgment in the plaintiff’s favor
11    on that defense is appropriate. McCollough v. Johnson, Rodenburg & Lauinger,
12    LLC, 637 F.3d 939, 948–49 (9th Cir. 2011).
13                                  III. BACKGROUND
14          Nomadix uses the following abbreviations to cite portions of the record in
15    this case and in Nomadix, Inc. v. Hewlett-Packard Co. et al., No. CV09-08441
16    (C.D. Cal.), which Nomadix requests the Court take judicial notice of as needed:
17    Source                       Citation Form                Notes
18    Plaintiff’s Exhibit 1:       Agmt.                        See also Levy Depo Tr.
19    Confidential License                                      (Lezama Decl. Ex. 2)
      Agreement                                                 121:14–123:9
20
      Guest-Tek’s Second           2d Am. Ans. ¶ x              Compare to Amended
21    Amended Answer (Dkt.                                      Complaint for Breach of
22    No. 167) (filed under                                     Contract (Dkt. No. 32) to
      seal)                                                     see admission with
23                                                              respect to paragraph x
24    Nomadix, Inc. v. Hewlett-    2009 Litig. Dkt. No. x       Available on
25    Packard Co. et al., No.                                   PACER/ECF
      CV09-08441 (C.D. Cal.)
26    Dkt. No. x
27
28
                                              -2-
Case 2:16-cv-08033-AB-FFM Document 444 Filed 11/08/19 Page 6 of 14 Page ID #:15694




 1    A.    The parties settle by entering into the License Agreement
 2          In November 2009, Nomadix filed suit in this judicial district against Guest-
 3    Tek for infringement of several Nomadix patents. (2d Am. Ans. ¶ 12; 2009 Litig.
 4    Dkt. No. 1.) Guest-Tek responded with counterclaims for declaratory judgment of
 5    noninfringement and invalidity of Nomadix’s patents. (2d Am. Ans. ¶ 12; 2009
 6    Litig. Dkt. No. 101.)
 7          The parties litigated that 2009 patent-infringement case for over a year. (2d
 8    Am. Ans. ¶¶ 12–13.) Guest-Tek and Nomadix then settled their claims at the end
 9    of December 2010, ultimately dismissing the litigation with prejudice. (2d Am.
10    Ans. ¶ 13; 2009 Litig. Dkt. No. 251.)
11          As part of that settlement, the parties entered into the License Agreement on
12    December 30, 2010. (2d Am. Ans. ¶ 13.) Under the License Agreement, Nomadix
13    granted Guest-Tek a limited, nonexclusive license to Nomadix patents in exchange
14    for ongoing quarterly royalty payments. (See generally Agmt. § 2.) The patents
15    licensed under the agreement fall into at least two categories: the so-called
16    “Licensed Patents” and the “Bandwidth Management Patents.” (Id. §§ 2.1, 2.2.)
17    B.    The License Agreement obligates Guest-Tek to pay royalties for
18          properties with Guest-Tek devices that incorporate the licensed
19          technology
20          The License Agreement provides that Guest-Tek owes quarterly royalties for
21    “each Guest-Tek Property in the United States.” (Agmt. § 2.4.1.) Guest-Tek
22    Properties include hotels with a Guest-Tek device that includes structure or
23    functionality on which at least one claim of the Licensed Patents reads. (See, e.g.,
24    id. §§ 1.13, 1.21.) The License Agreement similarly provides that Guest-Tek owes
25    additional quarterly, per-property royalties for any incorporation of the technology
26    claimed in the Bandwidth Management Patents. (See, e.g., id. §§ 1.3, 2.4.2.)
27
28
                                              -3-
Case 2:16-cv-08033-AB-FFM Document 444 Filed 11/08/19 Page 7 of 14 Page ID #:15695




 1    C.    The License Agreement includes an agreement not to challenge the
 2          licensed patents
 3          Nomadix refers to clause 2.10 of the License Agreement in this brief as the
 4    “No Challenge Clause.” That clause reads:
 5          2.10 Covenant Not To Challenge Licensed Patents. Each Guest-
 6               Tek Entity withdraws any allegations that any of the
                 Licensed Patents, the Bandwidth Management Patents, and
 7
                 U.S. Patent No. 6,788,110 is invalid or unenforceable. Each
 8               Guest-Tek Entity agrees that it will not, during the time
 9               period between the Effective Date and the date that the
10               License Agreement expires or is otherwise terminated,
                 challenge the validity or enforceability, or seek a declaration
11
                 of noninfringement, of any of the Licensed Patents,
12               Bandwidth Management Patents, and U.S. Patent No.
13               6,788,110, whether before a court, before the U.S. Patent
14               and Trademark Office, or in any other manner. Each Guest-
                 Tek Entity also agrees that it will not, during that same
15
                 period, assist any other entity (including any natural person)
16               in challenging the validity or enforceability, or seeking a
17               declaration of noninfringement, of any of the Licensed
18               Patents whether before a court, before the U.S. Patent and
                 Trademark Office, or in any other manner. Nothing in this
19
                 clause 2.10 prohibits any Guest-Tek Entity from obeying any
20               lawful request, subpoena or order by any court or any
21               federal, state, or foreign governmental agency. Should a
22               Guest-Tek Entity act in violation of the terms of this clause
                 2.10, then the royalties specified in clause 2.4 will
23
                 automatically double, and the Guest-Tek Entities will be
24
                 responsible for reimbursing Nomadix for its legal fees and
25               costs to enforce this Agreement. This increase in the royalty
26               amount shall be without prejudice to any other remedies that
27               Nomadix may otherwise seek pursuant to the terms of this
                 Agreement. The Guest-Tek Entities shall not be bound to the
28
                                            -4-
Case 2:16-cv-08033-AB-FFM Document 444 Filed 11/08/19 Page 8 of 14 Page ID #:15696




 1                 provisions of this clause 2.10 in the event that Nomadix later
 2                 asserts any of the Licensed Patents, the Bandwidth
                   Management Patents, or U.S. Patent No. 6,788,110 against
 3
                   any Guest-Tek Entity.
 4
 5    (Agmt. § 2.10.)

 6    D.    Nomadix files the present action to enforce the License Agreement and

 7          recover royalties owed under the contract

 8          Nomadix filed the present lawsuit in 2016, alleging Guest-Tek had breached

 9    the License Agreement and owed over $10 million in unpaid royalties. (See

10    generally Dkt. Nos. 1, 32.)

11          As its Eleventh Affirmative Defense, Guest-Tek alleges it owes no royalties

12    “because any claim of any patent licensed under the License Agreement, that

13    Nomadix contends encompasses a Guest-Tek product or service, or any feature or

14    functionality thereof, is invalid.” (2d Am. Ans. ECF Page ID 6280.) As its

15    Fifteenth Affirmative Defense, Guest-Tek alleges Nomadix’s breach claims “are

16    barred by reason of patent misuse” because “Nomadix has misused the Licensed
      Patents.” (Id. ECF Page ID 6281.) In both cases, Guest-Tek alleges its defense is
17
      “proper” because Nomadix has supposedly “asserted” licensed patents in this
18
      action, allegedly resulting in Guest-Tek not being bound by clause 2.10 of the
19
      License Agreement. (Id. ECF Page ID 6280–81.)
20
            To prove its claims for breach of the License Agreement and recover the
21
      royalties Guest-Tek owes, Nomadix intends to present evidence at trial that Guest-
22
      Tek’s devices include functionality falling within the scope of several claims of the
23
      licensed patents. In particular, Nomadix will present evidence that Guest-Tek’s
24
      devices incorporate technology claimed in U.S. Patent Nos. 8,266,266, 8,725,899,
25
      8,606,917, 7,953,857, 8,626,922, and 6,868,399, each of which is either a Licensed
26
      Patent or Bandwidth Management Patent under the License Agreement. Moreover,
27
      at Guest-Tek’s request, the Court ordered claim-construction briefing addressing
28
                                              -5-
Case 2:16-cv-08033-AB-FFM Document 444 Filed 11/08/19 Page 9 of 14 Page ID #:15697




 1    the scope of the claims of these licensed patents. (Dkt. No. 342.) The Court has
 2    conducted a claim-construction hearing and issued an order construing several
 3    terms from various claims of the licensed patents. (See Dkt. Nos. 406, 420.)
 4                  IV. THE MATERIAL FACTS ARE UNDISPUTED
 5          The only fact directly material to whether the No Challenge Clause permits
 6    Guest-Tek’s invalidity and misuse defenses is that the parties entered into the
 7    License Agreement, which the parties do not dispute. (See 2d Am. Ans. ¶ 13.) In
 8    any event, all other facts that might bear on this motion are set forth in the
 9    preceding Background, and they are not in dispute.
10          V. NOMADIX IS ENTITLED TO SUMMARY JUDGMENT ON
11                               GUEST-TEK’S DEFENSES
12    A.    The License Agreement bars Guest-Tek’s defenses of patent invalidity
13          and misuse
14          In response to Nomadix’s breach-of-contract claims, Guest-Tek pleaded two
15    defenses to a patent-infringement action. In its Eleventh and Fifteenth Affirmative
16    Defenses, Guest-Tek contends that the licensed patents are invalid and that
17    Nomadix has misused the licensed patents. An allegation of misuse is an allegation
18    that the patent is unenforceable. Senza-Gel Corp. v. Seiffhart, 803 F.2d 661, 667
19    n.8, 668 n.10 (Fed. Cir. 1986).
20          The No Challenge Clause of the License Agreement precludes Guest-Tek
21    from challenging the validity or enforceability of the licensed patents. Titled
22    “Covenant Not To Challenge Licensed Patents,” the clause begins by providing
23    that Guest-Tek “withdraws any allegations that any of the Licensed Patents,
24    the Bandwidth Management Patents, and U.S. Patent No. 6,788,110 is invalid
25    or unenforceable.” (Agmt. § 2.10 (emphasis added).) Cementing that withdrawal,
26    the No Challenge Clause next includes an express and affirmative agreement by
27    Guest-Tek not to “challenge the validity or enforceability” of any of the
28    Licensed Patents or Bandwidth Management Patents, “whether before a court,
                                             -6-
     Case 2:16-cv-08033-AB-FFM Document 444 Filed 11/08/19 Page 10 of 14 Page ID
                                     #:15698



 1     before the U.S. Patent and Trademark Office, or in any other manner.” (Id.
 2     (emphases added).)
 3           In SRAM, LLC v. Hayes Bicycle Group, Inc., 973 F. Supp. 2d 894 (N.D. Ill.
 4     2013), the district court granted summary judgment that a contractual provision
 5     highly similar to clause 2.10 here barred a patent invalidity defense. SRAM and
 6     Answer Products had settled a patent-infringement suit, entering into a settlement
 7     and license agreement that included a license to SRAM’s patents. SRAM, 973 F.
 8     Supp. 2d at 896–97. Defendant Hayes Bicycle eventually took over Answer’s
 9     business. Id. When a dispute between SRAM and Hayes arose, SRAM sued to
10     recover royalties under the contract or, in the alternative, for infringement of a
11     licensed patent. Hayes alleged patent invalidity as a defense. After concluding that
12     Hayes had assumed Answer’s obligations under the agreement, the district court
13     considered whether a no-challenge provision barred Hayes’s invalidity defense. Id.
14     at 904.
15           The court stated: “The unambiguous language of the Agreement dictates the
16     answer: yes.” Id. In particular, the agreement provided: “Answer agrees not to take
17     any action whatsoever to attack the validity or enforceability of any of the
18     [licensed patents] . . . .” Id. (emphasis removed). The court concluded: “This
19     language specifically, clearly, and unambiguously prohibits Answer and its assigns
20     from challenging [a licensed patent] under all circumstances.” Id. at 905 (citing
21     Flex-Foot, Inc. v. CRP, Inc., 238 F.3d 1362, 1364 (Fed. Cir. 2001)). “Because
22     Hayes is bound by the terms of the Settlement Agreement, including the no-
23     challenge provision,” the court continued, “Hayes cannot challenge the validity of
24     the [licensed patent], even as a defense to the present lawsuit.” Id. The court
25     therefore granted SRAM summary judgment as to Hayes’s invalidity defense.
26           The contractual language in the present case is likewise unambiguous.
27     Guest-Tek expressly withdrew all allegations of invalidity and unenforceability
28     and affirmatively agreed not to “challenge the validity or enforceability” of any of
                                              -7-
     Case 2:16-cv-08033-AB-FFM Document 444 Filed 11/08/19 Page 11 of 14 Page ID
                                     #:15699



 1     the Licensed Patents or Bandwidth Management Patents. (Agmt. § 2.10.) And just
 2     like the language in SRAM, the License Agreement here prohibits challenges of
 3     any kind: Guest-Tek agreed not to challenge validity or enforceability, “whether
 4     before a court, before the U.S. Patent and Trademark Office, or in any other
 5     manner.” (Id.) Therefore, unless the exception to the No Challenge Clause applies,
 6     Nomadix is entitled to summary judgment on Guest-Tek’s Eleventh and Fifteenth
 7     Affirmative Defenses.
 8     B.    An allegation of breach of the License Agreement cannot trigger the
 9           exception to the No Challenge Clause because otherwise the exception
10           would swallow the rule
11           The final sentence of the No Challenge Clause sets forth an exception: “The
12     Guest-Tek Entities shall not be bound to the provisions of this clause 2.10 in the
13     event that Nomadix later asserts any of the Licensed Patents, the Bandwidth
14     Management Patents, or U.S. Patent No. 6,788,110 against any Guest-Tek Entity.”
15     (Agmt. § 2.10.) Guest-Tek alleges in its Second Amended Answer that its Eleventh
16     and Fifteenth Affirmative Defenses are “proper” because this exception to the No
17     Challenge clause applies. (2d Am. Ans. ECF Page ID 6280–81.) In particular,
18     Guest-Tek contends that, by enforcing its contractual rights under the License
19     Agreement, Nomadix has “asserted” its patents so as to trigger the exception to the
20     No Challenge Clause. (Id.)
21           The sole question for the Court on this motion is how to interpret “asserts”
22     in the No Challenge Clause. More specifically, the Court need only decide
23     whether, as Guest-Tek urges, “asserts” should be interpreted such that the License
24     Agreement frees Guest-Tek of its obligations under the No Challenge Clause as
25     soon as Nomadix asserts Guest-Tek owes royalties under the contract.
26           The No Challenge Clause cannot be read in a vacuum. It appears as part of a
27     license agreement imposing on Guest-Tek a contractual obligation to pay royalties
28     for properties with a Guest-Tek product incorporating technology claimed in the
                                              -8-
     Case 2:16-cv-08033-AB-FFM Document 444 Filed 11/08/19 Page 12 of 14 Page ID
                                     #:15700



 1     licensed patents. (E.g., Agmt. §§ 2.4 & 1.13, 1.21, 1.22.) The No Challenge Clause
 2     thus arises in the context of a contract whose enforcement involves comparing
 3     Guest-Tek’s products to the licensed patents. (Id.)
 4           It is in that context that the final sentence of the No Challenge Clause refers
 5     to a mere possibility that Nomadix might assert the licensed patents against Guest-
 6     Tek. It reads: “in the event that Nomadix later asserts any of [the licensed patents]
 7     against any Guest-Tek Entity.” It does not suggest any certainty. For example, the
 8     No Challenge Clause does not read: “when Nomadix asserts [a licensed patent]
 9     against a Guest-Tek Entity.” Given the context of a licensing arrangement where
10     royalties depend on the licensed patents, and given that the exception to the No
11     Challenge Clause arises only in the potential event that Nomadix might “assert” a
12     licensed patent against the other parties to the contract, the exception cannot be
13     read to arise when, working within the framework of the contract, Nomadix
14     compares the licensed patents to Guest-Tek’s products for the purpose of enforcing
15     the contract. Instead, the final sentence of the No Challenge Clause merely clarifies
16     that, in the event Nomadix ever went outside the contractual framework and sued
17     Guest-Tek for infringing any of the licensed patents, Guest-Tek would not be
18     bound by the No Challenge Clause. A claim of patent infringement invokes a
19     different legal framework than a claim for breach of contract and opens up a whole
20     new set of remedies, such as the possibility of treble damages for willful
21     infringement and damages going back six years, in contrast to the four-year statute
22     of limitations for breach of a written contract in California. Compare, e.g., 35
23     U.S.C. §§ 284, 286 with Cal. Civ. Code § 337(a). It is understandable that, in the
24     event Nomadix sued for infringement, Guest-Tek might want to preserve
25     traditional defenses to patent infringement.
26           Guest-Tek would have the Court interpret the phrase “in the event that
27     Nomadix later asserts [any licensed patent]” as encompassing assertions by
28     Nomadix that Guest-Tek owes royalties under the contract for using the licensed
                                               -9-
     Case 2:16-cv-08033-AB-FFM Document 444 Filed 11/08/19 Page 13 of 14 Page ID
                                     #:15701



 1     patents. But Guest-Tek’s use of the licensed patents is the fundamental premise of
 2     the License Agreement. Indeed, the agreement arose out of litigation premised on
 3     the allegation that Guest-Tek was using Nomadix’s patents. (2d Am. Ans. ¶¶ 12–
 4     13.) Therefore, when the No Challenge Clause employs the conditional language
 5     “in the event that Nomadix later asserts any of [the licensed patents] against any
 6     Guest-Tek Entity,” the potential “assert[ion]” of the licensed patents that might
 7     occur cannot refer to the very allegation that was the genesis of the License
 8     Agreement and the linchpin to enforcing the contract.
 9           Interpreting “asserts” as Guest-Tek urges would deprive provisions in the
10     License Agreement of utility. After litigating patent infringement and validity, the
11     parties reached a settlement that included the License Agreement. (2d Am. Ans. ¶¶
12     12–13.) At its core, the contractual framework under which the parties agreed to
13     operate was straightforward. In exchange for a limited, nonexclusive license to
14     Nomadix’s patents, Guest-Tek agreed not to challenge the validity or
15     enforceability of the licensed patents and agreed to pay royalties based on whether
16     its products incorporated the licensed patents. (Agmt. §§ 2.1, 2.2, 2.4, 2.10.)
17           The License Agreement thus assumes that, to enforce Guest-Tek’s royalty
18     obligations, Nomadix would compare Guest-Tek’s products to the licensed patents.
19     (Agmt. §§ 2.4 & 1.13, 1.21, 1.22.) But Guest-Tek contends it is no longer bound
20     by the No Challenge Clause as soon as Nomadix asserts that, for purposes of
21     calculating royalties under the contract, any Guest-Tek product falls within the
22     scope of any licensed patent. Under Guest-Tek’s interpretation of “asserts,”
23     Nomadix would not be able to hold Guest-Tek to its royalty obligations without
24     losing the benefit of the No Challenge Clause. Guest-Tek’s interpretation of the
25     License Agreement would thus operate to deprive Nomadix of the full benefit of
26     the bargain it struck.
27           The License Agreement even expressly states that, “for purposes of
28     calculating royalties under this Agreement,” certain versions of Guest-Tek’s
                                               - 10 -
     Case 2:16-cv-08033-AB-FFM Document 444 Filed 11/08/19 Page 14 of 14 Page ID
                                     #:15702



 1     products “shall be deemed to be subject to royalty obligations with respect to”
 2     certain licensed patents. (Agmt. § 2.5.2.6.) The agreement thus has a built-in
 3     provision that Guest-Tek products fall within the scope of licensed patents. Since
 4     the License Agreement expressly states that certain Guest-Tek products are
 5     deemed to fall within the scope of licensed patents (id.), the agreement itself
 6     constitutes an “assertion” of the licensed patents under Guest-Tek’s interpretation.
 7     Guest-Tek’s interpretation therefore dooms the No Challenge Clause to be
 8     ineffective from the outset. Since Guest-Tek’s interpretation effectively deprives
 9     the No Challenge Clause of any utility, the Court should reject it.
10                                       VI. CONCLUSION
11                Since Nomadix’s enforcement of the License Agreement does not trigger the
12     No Challenge Clause’s exception, the No Challenge Clause bars Guest-Tek from
13     challenging the validity or enforceability of the Licensed Patents. The Court should
14     therefore grant Nomadix summary judgment on Guest-Tek’s affirmative defenses
15     of patent invalidity and misuse.
16
17                                      Respectfully submitted,
18                                      KNOBBE, MARTENS, OLSON & BEAR, LLP
19
20     Dated: November 8, 2019          /s/ Mark Lezama
                                        Douglas G. Muehlhauser
21                                      Payson LeMeilleur
                                        Mark Lezama
22                                      Alan G. Laquer
                                        Alexander J. Martinez
23                                      Justin J. Gillett
                                        James F. Smith
24
25     31641203


26
27
28
                                                - 11 -
